Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2019 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Status of Claims
This action is in reply to the application filed on 05/09/2019.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are currently rejected.
This action is made NON-FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15  recites the limitation “a vehicle status” in both lines 4 and 7, 8 and 10, and 5 and 8, respectively. It is unclear if the inventor is referring to the same “vehicle status” or two different “vehicle statuses”. To overcome this rejection the examiner suggest changing the second recitation of “a vehicle status” to “the vehicle status”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “vehicle status”.
Claims 2-7, 9-14, and 16-20 are rejected due to their dependence on rejected claims 1,8, and 15.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freyer et. al. (DE 102009039774) (herein “Freyer”)).
Regarding claim 1:
Freyer teaches:
A method (The invention relates to a method for controlling a motor vehicle, in particular for switching on and off and/or setting driving functions and/or performance features, and an associated motor vehicle. [0001]) comprising:
initiating a vehicle event (It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]; Provision can be made for the driver to be identified before starting a journey, in particular by entering authentication information. [0013]; examiner is interpreting “initiating a vehicle event” as any event the starts the process of establishing the user and vehicle status for the next use of the vehicle which is inherently performed by Freyer when the vehicle is started/first accessed by the user and the vehicle accessing the profile of the user.);
retrieving a user profile ([0013], “general profile”) associated with a user participating in the vehicle event ([0013], “driver”) 
applying a vehicle status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.), based on the user profile (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver [0008]; For example, classifications can therefore be made, for example an overall classification “novice driver”, an overall classification “advanced driver” and the like. This corresponds to specific values and/or value ranges for the evaluation value and specific settings of the , to the vehicle event (provide the motor vehicle with information [0008]; It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]);
permitting access to a first set of vehicle features (Viewed from a safety perspective, this means that driving functions and performance features may not yet be available to the driver, so that incorrect reactions and undesired driving states can be avoided. [0008]) based on the vehicle status (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver. [0008]);
collecting vehicle actions ([0015], ““feedback” about his own performance.”; a time at high speeds and/or with regard to lane-changing processes and/or or steering behavior at high speeds. [0021]) performed during the vehicle event (The motor vehicle itself therefore uses the driving activity of the driver in various driving situations to assess the driving ability of the driver and thus gives him, so to speak, “feedback” about his own performance. Consequently, for the continuous monitoring of the driving activity, measurement data describing the driving behavior of the driver are recorded and evaluated, for example by comparison with reference values and/or permitted intervals. This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]; examiner notes that the driver is being constantly monitored during their current driving session (“vehicle event”)) for a period of time (the continuous monitoring of the driving activity [0015]);
and determining whether to increase (“and add up to the points”) or decrease (“can also be subtracted”) a vehicle status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.) based on the collected vehicle actions (Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value, which can, for example, start with a fixed value - an initial assessment or 0 - and add up to the points, if necessary , for example in the case of driving errors, can also be subtracted. [0015]; examiner notes that the vehicle actions are scored and the user is scored based on their performance.).
Regarding claim 2:
Freyer discloses all the limitations of claim 1, upon which this claim is dependent.
Freyer further teaches:
receiving sensor data from one or more sensors associated with the vehicle (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. [0020]),
wherein the sensor data is collected for the period of time (Consequently, for the continuous monitoring of the driving activity, measurement data describing the driving ;
transmitting the sensor data to a server (provision can be made on a voluntary basis for the evaluation value determined by motor vehicle 1 to be transmitted to an external device 19, where further evaluation is carried out centrally, so that evaluation values from drivers of different vehicles can also be examined there. [0053]; It is therefore conceivable, for example, that the evaluation value - possibly together with other information - can be transmitted to a driver's home computer [0031]);
and creating the vehicle actions ([0047]; “specific driving situations”;  a situation-related evaluation is also conceivable, for example when changing lanes or generally with regard to the steering behavior at high speeds, especially in situations in which there is a risk of the steering wheel tearing. Anticipatory reactions of the driver can also be determined and evaluated, with the distance to the vehicle driving ahead being monitored as an example, with the driver's reactions being evaluated as a function of the distance. Situations in which the general fairness behavior of the driver can be checked, such as merging, changing lanes, flashing the headlights and using the left turn signal, observing zebra crossings and observing the right of way can also be taken into account and evaluated. [0049]; examiner notes that the system is taking sensor data and determining actions (“creating the vehicle action”) that the driver is performing and then rating those actions performed. based on the sensor data (Measured values or Information from the sensors 8 and the various vehicle systems 17 . This data - collectively referred to as .
Regarding claim 3:
Freyer discloses all the limitations of claim 2, upon which this claim is dependent.
Freyer further teaches:
comparing the vehicle actions to a set of predetermined vehicle actions (The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]) stored in the server (However, the evaluation value can also be further evaluated at an external, central facility, for example at the manufacturer of the motor vehicle, for example after the voluntary consent of a driver… However, it is also conceivable that the driver will receive a further reward depending on the evaluation result on the external device, [0031]);
determining whether the vehicle actions are within a threshold range of acceptable vehicle operation (Provision can be made for specific configurations of performance features and/or driving functions and/or threshold values to be assigned to specific values and/or value ranges for the evaluation value. [0011]);
and responsive to determining the vehicle actions are within the threshold range of acceptable vehicle operation (The data from a wide variety of sensors and systems can , increasing the vehicle status (The evaluation value is then determined accordingly, for example increased by a certain number of points. [0020]).
Regarding claim 4:
Freyer discloses all the limitations of claim 3, upon which this claim is dependent.
Freyer further teaches:
wherein the increased vehicle status permits access to a second set of vehicle features (This also applies to the example of novice drivers, who can drive highly powered vehicles and, over time, gain incremental access to features and driving functions that require higher driving skills. [0010];  some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]) comprising one or more vehicle features which were not permitted during the access to the first set of vehicle features (while an experienced driver can gain access to the entire range of services [0011]).
Regarding claim 8:
Freyer teaches:
A system (In addition to the method, the present invention also relates to a motor vehicle, comprising a control device that is designed to carry out the method according to the invention. [0035]) comprising:
A user device (a control device [0035]);
A vehicle (a motor vehicle [0035]);
And a server configured to (0 In addition, it is conceivable with particular advantage that the evaluation value is transmitted to an external device [0030]):
initiate a vehicle event (It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]; Provision can be made for the driver to be identified before starting a journey, in particular by entering authentication information. [0013]; examiner is interpreting “initiating a vehicle event” as any event the starts the process of establishing the user and vehicle status for the next use of the vehicle which is inherently performed by Freyer when the vehicle is started/first accessed by the user and the vehicle accessing the profile of the user.);
retrieve a user profile ([0013], “general profile”) associated with the user participating in the vehicle event ([0013], “driver”);
apply a vehicle status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) , based on the user profile (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver [0008]; For example, classifications can therefore be made, for example an overall classification “novice driver”, an overall classification “advanced driver” and the like. This corresponds to specific values and/or value ranges for the evaluation value and specific settings of the motor vehicle are assigned in each case. [0011]), to the vehicle event (provide the motor vehicle with information [0008]; It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]);
permit access to a first set of vehicle features (Viewed from a safety perspective, this means that driving functions and performance features may not yet be available to the driver, so that incorrect reactions and undesired driving states can be avoided. [0008]) based on the vehicle status (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver. [0008]);
collect vehicle actions ([0015], ““feedback” about his own performance.”; a time at high speeds and/or with regard to lane-changing processes and/or or steering behavior at high speeds. [0021]) performed during the vehicle event (The motor vehicle itself therefore uses the driving activity of the driver in various driving situations to assess the driving ability of the driver and thus gives him, so to speak, “feedback” about his own performance. Consequently, for the continuous monitoring of the driving activity,  for a period of time (the continuous monitoring of the driving activity [0015]);
and determine whether to increase (“and add up to the points”) or decrease (“can also be subtracted”) a vehicle status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.) based on the collected vehicle actions (Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value, which can, for example, start with a fixed value - an initial assessment or 0 - and add up to the points, if necessary , for example in the case of driving errors, can also be subtracted. [0015]; examiner notes that the vehicle actions are scored and the user is scored based on their performance.).
Regarding claim 9:
Freyer discloses all the limitations of claim 8, upon which this claim is dependent.
Freyer further teaches:
receive sensor data from one or more sensors associated with the vehicle (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. [0020]),
wherein the sensor data is collected for the period of time (Consequently, for the continuous monitoring of the driving activity, measurement data describing the driving behavior of the driver are recorded and evaluated, for example by comparison with reference values and/or permitted intervals. This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]);
transmit the sensor data to a server (provision can be made on a voluntary basis for the evaluation value determined by motor vehicle 1 to be transmitted to an external device 19, where further evaluation is carried out centrally, so that evaluation values from drivers of different vehicles can also be examined there. [0053]; It is therefore conceivable, for example, that the evaluation value - possibly together with other information - can be transmitted to a driver's home computer [0031]);
and create the vehicle actions ([0047]; “specific driving situations”;  a situation-related evaluation is also conceivable, for example when changing lanes or generally with regard to the steering behavior at high speeds, especially in situations in which there is a risk of the steering wheel tearing. Anticipatory reactions of the driver can also be determined and evaluated, with the distance to the vehicle driving ahead being monitored as an example, with the driver's reactions being evaluated as a function of the distance. Situations in which the general fairness behavior of the driver can be checked, such as based on the sensor data (Measured values or Information from the sensors 8 and the various vehicle systems 17 . This data - collectively referred to as measurement data - can now be processed as part of an information fusion (or sensor fusion) in such a way that statements about driving ability can be derived. There is therefore a continuous monitoring of the driving activity. In the present case, a point value is used as the evaluation value 12, with points for specific driving situations being added to the evaluation value. [0047]).
Regarding claim 10:
Freyer discloses all the limitations of claim 9, upon which this claim is dependent.
Freyer further teaches:
compare the vehicle actions to a set of predetermined vehicle actions (The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]) stored in the server (However, the evaluation value can also be further evaluated at an external, central facility, for example at the manufacturer of the motor vehicle, for example after the voluntary consent of a driver… However, it is also conceivable that the driver will receive a further reward depending on the evaluation result on the external device, [0031]);
determine whether the vehicle actions are within a threshold range of acceptable vehicle operation (Provision can be made for specific configurations of performance features and/or driving functions and/or threshold values to be assigned to specific values and/or value ranges for the evaluation value. [0011]);
and responsive to the vehicle actions within the threshold range of acceptable vehicle operation (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]), increase the vehicle status (The evaluation value is then determined accordingly, for example increased by a certain number of points. [0020]).
Regarding claim 11:
Freyer discloses all the limitations of claim 10, upon which this claim is dependent.
Freyer further teaches:
wherein the increased vehicle status permits access to a second set of vehicle features (This also applies to the example of novice drivers, who can drive highly powered vehicles and, over time, gain incremental access to features and driving functions that require higher driving skills. [0010];  some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can  comprising one or more vehicle features which were not permitted during the access to the first set of vehicle features (while an experienced driver can gain access to the entire range of services [0011]).
Regarding claim 15:
Freyer teaches:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (In addition to the method, the present invention also relates to a motor vehicle, comprising a control device that is designed to carry out the method according to the invention. [0035]; examiner notes that the control device would inherently contain a storage medium that contains a program that is read and run by the processor.):
initiating a vehicle event (It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]; Provision can be made for the driver to be identified before starting a journey, in particular by entering authentication information. [0013]; examiner is interpreting “initiating a vehicle event” as any event the starts the process of establishing the user and vehicle status for the next use of the vehicle which is inherently performed by Freyer when the vehicle is started/first accessed by the user and the vehicle accessing the profile of the user.);
retrieving a user profile ([0013], “general profile”) associated with a user participating in the vehicle event 
applying a vehicle status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.), based on the user profile (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver [0008]; For example, classifications can therefore be made, for example an overall classification “novice driver”, an overall classification “advanced driver” and the like. This corresponds to specific values and/or value ranges for the evaluation value and specific settings of the motor vehicle are assigned in each case. [0011]), to the vehicle event (provide the motor vehicle with information [0008]; It should also be pointed out at this point that the method according to the invention naturally—unless otherwise explicitly stated—runs automatically in the motor vehicle, which of course also applies to the configurations discussed below. [0012]);
permitting access to a first set of vehicle features (Viewed from a safety perspective, this means that driving functions and performance features may not yet be available to the driver, so that incorrect reactions and undesired driving states can be avoided. [0008]) based on the vehicle status (It is therefore proposed to provide the motor vehicle with information that provides information about the driving ability of the current driver. [0008]);
collecting vehicle actions ([0015], ““feedback” about his own performance.”; a time at high speeds and/or with regard to lane-changing processes and/or or steering behavior at high speeds. [0021]) performed during the vehicle event (The motor vehicle itself therefore uses the driving activity of the driver in various driving situations to assess the driving ability of the driver and thus gives him, so to speak, “feedback” about his own performance. Consequently, for the continuous monitoring of the driving activity, measurement data describing the driving behavior of the driver are recorded and evaluated, for example by comparison with reference values and/or permitted intervals. This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]; examiner notes that the driver is being constantly monitored during their current driving session (“vehicle event”)) for a period of time (the continuous monitoring of the driving activity [0015]);
and determining whether to increase (“and add up to the points”) or decrease (“can also be subtracted”) a vehicle status (For example, some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]; examiner notes that the user has a score and proficiency level assigned to them (e.g. “novice driver”) which then corresponds to a series of functions of the vehicle that is available to the driver, which is the “vehicle status”.) based on the collected vehicle actions (Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value, which can, for example, start with a fixed value - an initial assessment .
Regarding claim 16:
Freyer discloses all the limitations of claim 15, upon which this claim is dependent.
Freyer further teaches:
receiving sensor data from one or more sensors associated with the vehicle (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. [0020]),
wherein the sensor data is collected for the period of time (Consequently, for the continuous monitoring of the driving activity, measurement data describing the driving behavior of the driver are recorded and evaluated, for example by comparison with reference values and/or permitted intervals. This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]);
transmitting the sensor data to a server (provision can be made on a voluntary basis for the evaluation value determined by motor vehicle 1 to be transmitted to an external device 19, where further evaluation is carried out centrally, so that evaluation values from drivers of different vehicles can also be examined there. [0053]; It is therefore conceivable, for example, that the evaluation value - possibly together with other information - can be transmitted to a driver's home computer [0031]);
and creating the vehicle actions ([0047]; “specific driving situations”;  a situation-related evaluation is also conceivable, for example when changing lanes or generally with regard to the steering behavior at high speeds, especially in situations in which there is a risk of the steering wheel tearing. Anticipatory reactions of the driver can also be determined and evaluated, with the distance to the vehicle driving ahead being monitored as an example, with the driver's reactions being evaluated as a function of the distance. Situations in which the general fairness behavior of the driver can be checked, such as merging, changing lanes, flashing the headlights and using the left turn signal, observing zebra crossings and observing the right of way can also be taken into account and evaluated. [0049]; examiner notes that the system is taking sensor data and determining actions (“creating the vehicle action”) that the driver is performing and then rating those actions performed.) based on the sensor data (Measured values or Information from the sensors 8 and the various vehicle systems 17 . This data - collectively referred to as measurement data - can now be processed as part of an information fusion (or sensor fusion) in such a way that statements about driving ability can be derived. There is therefore a continuous monitoring of the driving activity. In the present case, a point value is used as the evaluation value 12, with points for specific driving situations being added to the evaluation value. [0047]).
Regarding claim 17:
Freyer discloses all the limitations of claim 16, upon which this claim is dependent.
Freyer further teaches:
comparing the vehicle actions to a set of predetermined vehicle actions (The information from these sensors and driver assistance systems is combined and evaluated  stored in the server (However, the evaluation value can also be further evaluated at an external, central facility, for example at the manufacturer of the motor vehicle, for example after the voluntary consent of a driver… However, it is also conceivable that the driver will receive a further reward depending on the evaluation result on the external device, [0031]);
determining whether the vehicle actions are within a threshold range of acceptable vehicle operation (Provision can be made for specific configurations of performance features and/or driving functions and/or threshold values to be assigned to specific values and/or value ranges for the evaluation value. [0011]);
and responsive to determining the vehicle actions are within the threshold range of acceptable vehicle operation (The data from a wide variety of sensors and systems can be taken into account, for example acceleration sensors, steering angle sensors, environment sensors such as radar sensors, ultrasonic sensors, optical sensors and the like. The information from these sensors and driver assistance systems is combined and evaluated in order, for example, to identify a driving situation and the driving behavior of the driver in the driving situation and then to evaluate them, for example by comparing them with threshold values or intervals. [0020]), increasing the vehicle status (The evaluation value is then determined accordingly, for example increased by a certain number of points. [0020]).
Regarding claim 18:
Freyer discloses all the limitations of claim 17, upon which this claim is dependent.

wherein the increased vehicle status permits access to a second set of vehicle features (This also applies to the example of novice drivers, who can drive highly powered vehicles and, over time, gain incremental access to features and driving functions that require higher driving skills. [0010];  some driving functions and performance features can be activated less for the novice driver, but low threshold values for an automatic driving intervention can be provided, while an experienced driver can gain access to the entire range of services. Any possibilities are conceivable here. [0011]) comprising one or more vehicle features which were not permitted during the access to the first set of vehicle features (while an experienced driver can gain access to the entire range of services [0011]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freyer et. al. (DE 102009039774) (herein “Freyer”) in view of Bryant et. al. (US PAT NO 10,929,931) (herein “Bryant”)).
Regarding claim 5:
Freyer discloses all the limitations of claim 4, upon which this claim is dependent.
Freyer further teaches:
identifying, [via the smart contract], a plurality of vehicle statuses associated with corresponding sets of vehicle features (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]; it should be noted in this context that when several evaluation values are used, these can also be evaluated to form at least one further evaluation value, for example in relation to a specific driving function and/or a specific performance feature and/or a threshold value for an automatic driver intervention. [0017]; The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]); 
identifying the vehicle status associated with the user profile (Conveniently, the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]);
and applying, [via the smart contract], the vehicle status to the vehicle event (The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]).
Freyer does not explicitly teach, however Bryant teaches:
accessing a smart contract (In one embodiment, one or more transactions 202 or events may relate to: smart contracts [col 7, lines 57-58]) stored on a distributed ledger (the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]);
identifying, via the smart contract (“The smart contracts may relate to”), a plurality of vehicle statuses associated with corresponding sets of vehicle features (The smart contracts may relate to, or be associated with, insureds and/or insured assets, including smart insurance contracts, smart maintenance contracts, smart health care contracts, smart repair or upkeep contracts, etc. [col 9, lines 1-4]); 
identifying the vehicle status associated with the user profile (The method 700 may include performing an insurance function using the distributed ledger 114 (block 718). For example, an insurance premium may be calculated based upon data (corresponding to one or more home events) stored at the ledger 114. As another example, damage to a vehicle may be estimated based upon data stored at the ledger 114. As yet another example, an insured individual may access the ledger 114 to review: measurements from one or more location and/or position sensors in the vehicle; readings from one or more ;
and applying, via the smart contract (“smart contracts”), the vehicle status to the vehicle event (The smart contracts may relate to, or be associated with, insureds and/or insured assets, including smart insurance contracts, smart maintenance contracts, smart health care contracts, smart repair or upkeep contracts, etc. [col 9, lines 1-4]; examiner notes that reading the smart contract off the ledger and applying the data stored within to the current vehicle would be a routine operation to one having ordinary skill in the art.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Freyer to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Freyer and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Freyer discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Freyer does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated 
Regarding claim 6:
Freyer in view of Bryant discloses all the limitations of claim 5, upon which this claim is dependent.
Freyer further teaches:
identifying the increased vehicle status (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]);
and updating (The evaluation value related to all journeys by a driver with the motor vehicle is expediently stored, which means it is continued over several journeys. [0015]), [via the smart contract], the increased vehicle status based on the user profile (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value [0015]).
Bryant further teaches:
and updating (see fig. 7; When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger. Upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. [col 3, line 63 - col 4, line 2]), via the smart contract (Similarly, the node 102 may use the blockchain manager 414 in conjunction with the smart contracts , the increased vehicle status based on the user profile (fig. 7, step 702).
Regarding claim 7:
Freyer in view of Bryant discloses all the limitations of claim 6, upon which this claim is dependent.
Freyer further teaches:
updated increased vehicle status based on the user profile (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]; The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]);
Bryant further teaches:
creating a blockchain transaction with the updated increased vehicle status based on the user profile (fig. 7, step 710);
and storing the blockchain transaction in the distribute ledger (fig. 7, step 716).
Regarding claim 12:
Freyer discloses all the limitations of claim 11, upon which this claim is dependent.
Freyer further teaches:
identify, [via the smart contract], a plurality of vehicle statuses associated with corresponding sets of vehicle features (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with ; 
identify the vehicle status associated with the user profile (Conveniently, the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]);
and apply, [via the smart contract], the vehicle status to the vehicle event (The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]).
Freyer does not explicitly teach, however Bryant teaches:
access a smart contract (In one embodiment, one or more transactions 202 or events may relate to: smart contracts [col 7, lines 57-58]) stored on a distributed ledger (the node 102 may use the blockchain manager 414 in conjunction with the smart contracts ;
identify, via the smart contract (“The smart contracts may relate to”), a plurality of vehicle statuses associated with corresponding sets of vehicle features (The smart contracts may relate to, or be associated with, insureds and/or insured assets, including smart insurance contracts, smart maintenance contracts, smart health care contracts, smart repair or upkeep contracts, etc. [col 9, lines 1-4]); 
identify the vehicle status associated with the user profile (The method 700 may include performing an insurance function using the distributed ledger 114 (block 718). For example, an insurance premium may be calculated based upon data (corresponding to one or more home events) stored at the ledger 114. As another example, damage to a vehicle may be estimated based upon data stored at the ledger 114. As yet another example, an insured individual may access the ledger 114 to review: measurements from one or more location and/or position sensors in the vehicle; readings from one or more camera and/or laser systems for detecting proximate vehicles; one or more readings from a speedometer and/or trip meter; one or more parameters detected and/or generated by a vehicle-based computer; etc. [col 12, line 64 – col 13, lines 9]);
and apply, via the smart contract (“smart contracts”), the vehicle status to the vehicle event (The smart contracts may relate to, or be associated with, insureds and/or insured assets, including smart insurance contracts, smart maintenance contracts, smart health care contracts, smart repair or upkeep contracts, etc. [col 9, lines 1-4]; examiner notes that reading the smart contract off the ledger and applying the data stored within to the current vehicle would be a routine operation to one having ordinary skill in the art.).
Freyer to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Freyer and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. Freyer discloses a driver evaluation method that is able to grant access to features based on the skill of the driver. This information is saved in a server or locally on the vehicle to be applied at a later time or on different vehicles. Freyer does not disclose storing the data in a smart contract stored in a blockchain. However, Bryant discloses storing different vehicle data in a smart contract in a blockchain. Because Bryant discloses the benefits of the blockchain being a more secure and immutable place to store data, one would be motivated and recognized the ability to store any vehicle data in a smart contract in a blockchain. Therefore this would have been an easily recognized and predictable result.
Regarding claim 13:
Freyer in view of Bryant discloses all the limitations of claim 12, upon which this claim is dependent.
Freyer further teaches:
identify the increased vehicle status (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]);
and update (The evaluation value related to all journeys by a driver with the motor vehicle is expediently stored, which means it is continued over several journeys. [0015]), [via the smart contract], the increased vehicle status based on the user profile (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value [0015]).
Bryant further teaches:
and update (see fig. 7; When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger. Upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. [col 3, line 63 - col 4, line 2]), via the smart contract (Similarly, the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]), the increased vehicle status based on the user profile (fig. 7, step 702).
Regarding claim 14:
Freyer in view of Bryant discloses all the limitations of claim 13, upon which this claim is dependent.
Freyer further teaches:
updated increased vehicle status based on the user profile (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]; The evaluation value 12 is driver-specific, it reflects ;
Bryant further teaches:
create a blockchain transaction with the updated increased vehicle status based on the user profile (fig. 7, step 710);
and store the blockchain transaction in the distribute ledger (fig. 7, step 716).

Regarding claim 19:
Freyer discloses all the limitations of claim 18, upon which this claim is dependent.
Freyer further teaches:
identifying, [via the smart contract], a plurality of vehicle statuses associated with corresponding sets of vehicle features (the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]; it should be noted in this context that when several evaluation values are used, these can also be evaluated to form at least one further evaluation value, for example in relation to a specific driving function and/or a specific performance feature and/or a threshold value for an automatic driver intervention. [0017]; The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor ; 
identifying the vehicle status associated with the user profile (Conveniently, the identification of the driver can be linked to a general profile of the driver containing, for example, his/her preferred settings with regard to the seat, controls, steering wheel, displays and the like, which can be used as well as the evaluation value. [0013]);
and applying, [via the smart contract], the vehicle status to the vehicle event (The evaluation value 12 is driver-specific, it reflects the driving ability of the current driver and can of course be stored for further trips or even transferred to another motor vehicle, whereby an adjustment can be made if necessary, for example a reduction if the other motor vehicle has a higher motor or similar. [0045]).
Freyer does not explicitly teach, however Bryant teaches:
accessing a smart contract (In one embodiment, one or more transactions 202 or events may relate to: smart contracts [col 7, lines 57-58]) stored on a distributed ledger (the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]);
identifying, via the smart contract (“The smart contracts may relate to”), a plurality of vehicle statuses associated with corresponding sets of vehicle features (The smart contracts may relate to, or be associated with, insureds and/or insured assets, including smart insurance contracts, smart maintenance contracts, smart health care contracts, smart repair or upkeep contracts, etc. [col 9, lines 1-4]); 
identifying the vehicle status associated with the user profile (The method 700 may include performing an insurance function using the distributed ledger 114 (block 718). For example, an insurance premium may be calculated based upon data (corresponding to one or more home events) stored at the ledger 114. As another example, damage to a vehicle may be estimated based upon data stored at the ledger 114. As yet another example, an insured individual may access the ledger 114 to review: measurements from one or more location and/or position sensors in the vehicle; readings from one or more camera and/or laser systems for detecting proximate vehicles; one or more readings from a speedometer and/or trip meter; one or more parameters detected and/or generated by a vehicle-based computer; etc. [col 12, line 64 – col 13, lines 9]);
and applying, via the smart contract (“smart contracts”), the vehicle status to the vehicle event (The smart contracts may relate to, or be associated with, insureds and/or insured assets, including smart insurance contracts, smart maintenance contracts, smart health care contracts, smart repair or upkeep contracts, etc. [col 9, lines 1-4]; examiner notes that reading the smart contract off the ledger and applying the data stored within to the current vehicle would be a routine operation to one having ordinary skill in the art.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Freyer to include the teachings as taught by Bryant because “unlike a traditional system which may use a central authority, a single party cannot unilaterally alter the distributed ledger. This inability to modify past transactions lead to blockchains being generally described as trusted, secure, and immutable. [Bryant, col 4, lines 3-7]”. Examiner also notes that the combination of Freyer and Bryant is obvious because it is applying a known technique to a known device ready for improvement to yield predictable results. 
Regarding claim 20:
Freyer in view of Bryant discloses all the limitations of claim 19, upon which this claim is dependent.
Freyer further teaches:
identifying the increased vehicle status (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. [0015]);
and updating (The evaluation value related to all journeys by a driver with the motor vehicle is expediently stored, which means it is continued over several journeys. [0015]), [via the smart contract], the increased vehicle status based on the user profile (This evaluation gives an indication of how the driver has behaved in the current, examined driving situation and thus of his driving ability. Evaluations of several such situations, which can be mapped, for example, via a situation value, in particular a score achieved, are then included in the update of the evaluation value [0015]).
Bryant further teaches:
and updating (see fig. 7; When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger. Upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger. [col 3, line 63 - col 4, line 2]), via the smart contract (Similarly, the node 102 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. [col 8, lines 58-61]), the increased vehicle status based on the user profile (fig. 7, step 702).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yako (US PUB NO 2018/0059663) discloses a vehicle system which includes an autonomous mode controller and a processor. The autonomous mode controller is programmed to control a host vehicle in a partially autonomous mode. The processor is programmed to identify a driver, determine whether the driver is authorized to operate the host vehicle in the partially autonomous mode, and disable the partially autonomous mode if the driver is not authorized to operate the host vehicle in the partially autonomous mode.
Andres (US PUB NO 2020/0108840) discloses an example operation may include one or more of collecting a set of driving data, estimating, from the set of driving data, one or more states that are predictive of an elevated driving risk of an adverse event endangering at least one of a driver, a vehicle's occupants or a vehicle's cargo, determining, from the one or more estimated states, an existence of an elevated driving risk, and alerting at least 
Miller (US PUB NO 2020/0074853) discloses systems and techniques describe a collaborative road user safety service that interacts with a coordinating set of collaborative safety devices belonging to road users in order to interchange reliable information about road safety. A distributed ledger/blockchain is utilized in connection with the service to coordinate data exchange between collaborative safety device users and provide data subscribers with reliable safety data that can be used to automate ancillary technical processes. Collaborative safety devices can alert members to road safety issues and be used to confirm information about road safety by collecting sensor and telemetry data. Data subscribers can receive aggregated, anonymized, de-anonymized, or specific road user data pertaining to road users and define the terms of incentives to road users that “self-revise” if a road user's vehicle is a target vehicle via smart contract interfaces. Cryptographic token can be transferred to incentivize data sharing, accuracy, and safe road behaviors.
Newman (US PUB NO 2018/0204399) discloses systems of an electrical vehicle and the operations thereof are provided. Within an autonomous vehicle fleet that can be optionally primarily used for ridesharing, how does an owner or first user of one of the vehicles prevent another customer or second user from approaching a vehicle and using it for their own purposes/trips? How does the first customer lock down the vehicle for their use exclusively? How does a user secure any personal data that they may have stored in the vehicle? As one example, software locking, portable device authentication, human 
Ricci (US PUB NO 2018/0011483) discloses a system for conditional feature availability.
Floyd (US PAT NO 10,666,767) discloses A computer system for verifying vehicle software configuration may be provided. The computer system may include a processor and a non-transitory, tangible, computer-readable storage medium having instructions stored thereon that, in response to execution by the processor, cause the processor to: (1) retrieve a trusted data block from a memory, the trusted data block including a stored configuration hash value, a smart contract code segment, and a failsafe code segment; (2) generate a current configuration hash value based on at least one software module by executing the smart contract code segment; (3) determine that the current configuration hash value is invalid based on the stored configuration hash value by executing the smart contract code segment; and/or (4) execute the failsafe code segment, in response to determining that the current configuration hash value is invalid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665